Exhibit 10.1

 

[Pentair, Inc. Letterhead]

 

January 6, 2005

 

Mr. Michael Schrock

President & Chief Operating Officer, Enclosures Group

Pentair, Inc.

5500 Wayzata Blvd, Suite 800

Golden Valley, MN 55416

 

Dear Mike:

 

RE: Special Recognition and Retention Award

 

The Board of Directors of Pentair, Inc. wants to acknowledge the excellent job
that you have done for the Company. As Pentair continues to grow and evolve, we
need your leadership, strategic vision, and flawless execution.

 

To demonstrate our continued belief in you, Pentair hereby grants you, subject
to your acceptance and your signing of a non-competition agreement, a one-time
special award of 61,275 shares of restricted stock. The restricted stock is
subject to the provisions of the Company’s Omnibus Stock Incentive Plan and your
Key Executive Employee Severance Agreement dated August 23, 2000. The vesting
schedule of the award will be longer than typically used for equity awards made
pursuant to the Plan: 100% of the awards will vest on the fifth anniversary of
grant. As part of signing the related non-competition agreement, you will be
agreeing that this award will serve as adequate consideration for entering the
agreement even if you do not stay with Pentair long enough for the shares to
vest.

 

Nothing contained in this letter alters any of the terms of your employment, nor
does it represent a guarantee of employment. However, it should serve as an
indicator of the faith we have in you as a senior Pentair executive.

 

This letter agreement is governed by the laws of the State of Minnesota. It may
not be amended or modified except through a letter signed by the Company and
you.



--------------------------------------------------------------------------------

If this letter agreement is acceptable to you, please indicate your acceptance
by countersigning it in the place provided below. Upon your signing the
non-competition agreement, it will become a binding agreement between the
Company and you. Once receiving the countersigned original, Fred Koury will
supply you with any additional paperwork required to effect this grant.

 

Please call Fred Koury or me if you have any questions.

 

Regards, Randall Hogan Chairman & Chief Executive Officer Pentair, Inc.

 

Accepted and agreed to on January 6, 2005

 

By:  

 

--------------------------------------------------------------------------------

    Michael Schrock